Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method for producing the solar cell, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 11th, 2022.
Applicant's election with traverse of claims 1-10 in the reply filed on January 11th, 2022 is acknowledged.  The traversal is on the ground(s) that Inoue et al. does not disclose that the wires are formed of a knit of a plurality of metal element wires.  This is not found persuasive because Moriyasu (JP 2016-219799 A) teaches a solar cell module comprising at least one solar cell string (Figure 2), wherein the solar cell string comprises: a plurality of solar cells (Figure 2, #9), wherein each of the plurality of solar cells comprises a metal electrode on at least one of a light receiving surface or a back surface thereof (Page 8, 3rd Paragraph); and at least one wiring member electrically connecting the plurality of solar cells together, wherein the wiring member is a braided wire having a flat-shaped cross-section and is formed of a knit of a plurality of metal element wires, and the metal electrode of each of the plurality of solar cells is connected to the wiring member by solder (Figure 2, #12 – Page 8, 3rd Paragraph through 6th Paragraph – Page 4, 4th through 6th Paragraph).
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claim 2 is objected to because of the following informalities:

Regarding Claim 2, Applicant recites, “metal elements wires”, the Examiner believes that the term “elements” should read “element”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3, Applicant recites, “a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member”.  Applicant discloses in the specification that “a ratio between an area filled with the solder material and a total area of the wiring member (area surrounded by element wires disposed on the outer periphery) ranges from 10% to 90%”.  Applicant has not disclosed that this range is “an area filled”.
Applicant’s attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.  Appropriate action is required.

Regarding Claim 5, Applicant recites, “plain-knitted”.  Its unclear what structure corresponds to the term “plain”.  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims *** are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyasu (JP 2016-219799 A).  Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 1, Moriyasu teaches a solar cell module comprising at least one solar cell string (Figure 2), wherein the solar cell string comprises: a plurality of solar cells (Figure 2, #9), wherein each of the plurality of solar cells comprises a metal electrode on at least one of a light receiving surface or a back surface thereof (Page 8, 3rd Paragraph); and at least one wiring member electrically connecting the plurality of solar cells together, wherein the wiring member is a braided wire having a flat-shaped cross-section and is formed of a knit of a plurality of metal element wires, and the metal electrode of each of the plurality of solar cells is connected to the wiring member by solder (Figure 2, #12 – Page 8, 3rd Paragraph through 6th Paragraph – Page 4, 4th through 6th Paragraph).

In view of Claim 2, Moriyasu is relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches there are voids between adjacent metal element wires of the plurality of metal element wires in the braided wire are filled with a solder material (Figure 1 & Page 8, 7th Paragraph).  The examiner notes that the way solder flows when it heats inherently flows between voids of material.  In the instant case when solder is applied to the braided wire it inherently flows between the spacing of the elements present.

In view of Claim 5, Moriyasu is relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that at least one wiring member is a plain-knitted wire, and comprises a plurality of bundles of the metal element wires (Figure 1, #1 & Page 4, 4th through 6th Paragraph).

In view of Claim 7, Moriyasu is relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires (Page 4, 4th Paragraph).

In view of Claim 8, Moriyasu is relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu (JP 2016-219799 A) in view of Everett et al. (US 2009/0308430 A1). Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 3, Moriyasu is relied upon for the reasons given above in addressing Claim 2.  Moriyasu is silent that in a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member.
Everett teaches that along a cross-section of a wiring member, an area filled with solder materials ranges is between 10%-90% (Figure 8-9).  Everett teaches that when the profile of solder protrudes substantially above a surface of a solar cell plane, stresses can be introduced during lamination that can fracture cross-beams causing failure or weaken the cross-beams which leads to subsequent failure either during lamination or subsequent use of the module (Paragraph 0140).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure that along a cross-section of a wiring member, an area filled with solder materials ranges is between 10%-90% for the advantages of preventing failure of the solar cell module.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu (JP 2016-219799 A) in view of Nishi et al. (US 2011/0220196 A1). Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 3, Fujishita, Funakoshi and Moriyasu are relied upon for the reasons given above in addressing Claim 2.  Moriyasu is silent that in a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member.
Nishi et al. teaches a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member (Figure 1A, #13 – does not cover the edges of the wiring member). Nishi et al. teaches that this configuration has excellent bondability to a cell (Paragraph 0001).  Accordingly, it would have been obvious to incorporate this soldering technique as disclosed by Nishi et al. such that an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member for the advantages of having a configuration with excellent bondability to a cell.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu (JP 2016-219799 A) in view of Halfon et al. (US 2009/0242023 A1).  Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 4, Moriyasu is relied upon for the reasons given above in addressing Claim 2.  Moriyasu is silent on whether in a cross-section of the wiring member, an area of voids where neither metal element nor the solder material presents is 30% or less based on a total area of the at least one wiring member.
Halfon teaches a soldering technique using in a solder array that produces a substantially void free solid soldering material, wherein a soldered joint between area terminals and a contact surface are free of voids, it advantageously provides a path between the terminals and the contact surface having low thermal resistance, high thermal conductivity and a high electrical conductivity (Paragraph 0043).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have in a cross-section of the wiring member, an area of voids where neither metal element nor the solder material presents is void free e.g., 30% or less based on a total area of the at least one wiring member for the advantages of having a soldered joint with low thermal resistance, high thermal conductivity and a high electrical conductivity.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu (JP 2016-219799 A).  Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 6, Moriyasu is relied upon for the reasons given above in addressing Claim 5.  Moriyasu discloses that there are a plurality of metal element wires in one bundled wire (Page 2, 7th Paragraph) but does not disclose that there are 10 or less.  However, it is the examiner’s position that the number of metal element wires bundled together is a design choice to be made by one of ordinary skill in the art based on the relative size of the metal electrodes to which the wiring member is being attached to.  As such, it would be obvious to one of ordinary skill in the art to specifically provide the number of metal element wires claimed based upon the desired size of the bonding area between the tabbing electrode and metal electrodes.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyasu (JP 2016-219799 A) in view of Funakoshi (US 2011/0030759 A1).  Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 9, Moriyasu is relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph) but does not disclose that the metal electrode of the solar cell is a silver electrode.
Funakoshi teaches that to obtain a high degree of contact with a silicon substrate and keep resistivity of the electrodes themselves low, it is preferable to use a silver electrode (Paragraph 0050).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize silver as the metal electrode in Moriyasu’s solar cell module for the advantage of having a metal electrode with a high degree of contact with the underlying substrate and low resistivity.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishita (JP 2005-011869) in view of Funakoshi (US 2011/0030759 A1) in view of Moriyasu (JP 2016-219799 A). Fujishita and Moriyasu are mapped to the English machine translation provided by the EPO website.

In view of Claim 1, Fujishita teaches a solar cell module comprising at least one solar cell string (Figure 3), wherein the solar cell string comprises: a plurality of solar cells (Figure 3, #1), wherein each of the plurality of solar cells comprises an electrode on at least the back surface thereof (Figure 3, #13-#14); and at least one wiring member electrically connecting the plurality of solar cells together, wherein the electrodes of each of the plurality of solar cells is connected to the wiring member (Figure 3, #3 & #13-#14).
Fujishita does not disclose that the electrodes on the back surface are comprised of metal.  
Funakoshi teaches that to obtain a high degree of contact with a silicon substrate and keep resistivity of the electrodes themselves low, it is preferable to use a silver electrode (Paragraph 0050).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize silver as the metal electrode in Fujishita’s solar cell module for the advantage of having a metal electrode with a high degree of contact with the underlying substrate and low resistivity.
Fujishita does not disclose that the wiring member is a braided wire having a flat-shaped cross section and is formed of a knit of a plurality of metal element wires. 
Moriyasu teaches at least one wiring member electrically connecting the plurality of solar cells together, wherein the wiring member is a braided wire having a flat-shaped cross-section and is formed of a knit of a plurality of metal element wires, and the metal electrode of each of the plurality of solar cells is connected to the wiring member by solder (Figure 2, #12 – Page 8, 3rd Paragraph through 6th Paragraph – Page 4, 4th through 6th Paragraph).  Moriyasu teaches that using this type of wiring member enables a solar cell to be used even when tensile stress is generated during manufacturing of the solar cell module or when it is bent or curved during handling while preventing the occurrence of a defect in which the cell and the tab electrode peels or breaks.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a wiring member that is a braided wire having a flat-shaped cross section and is formed of a knit of a plurality of metal element wires as disclosed by Moriyasu in Fujishita’s solar cell for the advantages of enabling a solar cell to be used even when tensile stress is generated during manufacturing of the solar cell module or when it is bent or curved during handling while preventing the occurrence of a defect in which the cell and the tab electrode peels or breaks.

In view of Claim 2, Fujishita, Funakoshi and Moriyasu are relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches there are voids between adjacent metal element wires of the plurality of metal element wires in the braided wire are filled with a solder material (Figure 1 & Page 8, 7th Paragraph).  The examiner notes that the way solder flows when it heats inherently flows between voids of material.  In the instant case when solder is applied to the braided wire it inherently flows between the spacing of the elements present.

In view of Claim 5, Fujishita, Funakoshi and Moriyasu are relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that at least one wiring member is a plain-knitted wire, and comprises a plurality of bundles of the metal element wires (Figure 1, #1 & Page 4, 4th through 6th Paragraph).

In view of Claim 6, Fujishita, Funakoshi and Moriyasu are relied upon for the reasons given above in addressing Claim 5.  Moriyasu discloses that there are a plurality of metal element wires in one bundled wire (Page 2, 7th Paragraph) but does not disclose that there are 10 or less.  However, it is the examiner’s position that the number of metal element wires bundled together is a design choice to be made by one of ordinary skill in the art based on the relative size of the metal electrodes to which the wiring member is being attached to.  As such, it would be obvious to one of ordinary skill in the art to specifically provide the number of metal element wires claimed based upon the desired size of the bonding area between the tabbing electrode and metal electrodes.

In view of Claim 7, Fujishita, Funakoshi and Moriyasu are relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires (Page 4, 4th Paragraph).

In view of Claim 8, Fujishita, Funakoshi and Moriyasu are relied upon for the reasons given above in addressing Claim 1. Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph).

In view of Claim 9, Fujishita, Funakoshi and Moriyasu are relied upon for the reasons given above in addressing Claim 1.  Moriyasu teaches that each of the plurality of metal element wires are copper wires or copper alloy wires having a silver coating on a surface thereof (Page 4, 4th Paragraph) but does not disclose that the metal electrode of the solar cell is a silver electrode.
Funakoshi was relied upon to disclose why it was obvious to use a silver electrode for the solar cells.

In view of Claim 10, Fujishita, Funakoshi and Moriyasu are relied upon for the reasons given above in addressing Claim 1.  Fujishita teaches the solar cell is a back contact solar cell having no metal electrode on the light-receiving surface and having metal electrodes only on the back surface (Figure 3, #13-#14 & Page 5, Lines 36-44); and in the solar cell string, back surface of adjacent solar cells is connected to each other through the wiring member (Figure 3, #1 & #3).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishita (JP 2005-011869) in view of Funakoshi (US 2011/0030759 A1) in view of Moriyasu (JP 2016-219799 A) in view of Everett et al. (US 2009/0308430 A1). Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 3, Fujishita, Funakoshi and Moriyasu are relied upon for the reasons given above in addressing Claim 2.  Modified Fujishita is silent that in a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member.
Everett teaches that along a cross-section of a wiring member, an area filled with solder materials ranges is between 10%-90% (Figure 8-9).  Everett teaches that when the profile of solder protrudes substantially above a surface of a solar cell plane, stresses can be introduced during lamination that can fracture cross-beams causing failure or weaken the cross-beams which leads to subsequent failure either during lamination or subsequent use of the module (Paragraph 0140).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to ensure that along a cross-section of a wiring member, an area filled with solder materials ranges is between 10%-90% for the advantages of preventing failure of the solar cell module.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishita (JP 2005-011869) in view of Funakoshi (US 2011/0030759 A1) in view of Moriyasu (JP 2016-219799 A) in view of Nishi et al. (US 2011/0220196 A1). Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 3, Fujishita, Funakoshi and Moriyasu are relied upon for the reasons given above in addressing Claim 2.  Modified Fujishita is silent that in a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member.
Nishi et al. teaches a cross-section of the wiring member, an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member (Figure 1A, #13 – does not cover the edges of the wiring member). Nishi et al. teaches that this configuration has excellent bondability to a cell (Paragraph 0001).  Accordingly, it would have been obvious to incorporate this soldering technique as disclosed by Nishi et al. such that an area filled with the solder material ranges from 10% to 90% based on a total area of the at least one wiring member for the advantages of having a configuration with excellent bondability to a cell.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishita (JP 2005-011869) in view of Funakoshi (US 2011/0030759 A1) in view of Moriyasu (JP 2016-219799 A) in view of Halfon et al. (US 2009/0242023 A1).  Moriyasu is mapped to the English machine translation provided by the EPO website.

In view of Claim 4, Fujishita, Funakoshi and Moriyasu are relied upon for the reasons given above in addressing Claim 2.  Modified Fujishita is silent on whether in a cross-section of the wiring member, an area of voids where neither metal element nor the solder material presents is 30% or less based on a total area of the at least one wiring member.
Halfon teaches a soldering technique using in a solder array that produces a substantially void free solid soldering material, wherein a soldered joint between area terminals and a contact surface are free of voids, it advantageously provides a path between the terminals and the contact surface having low thermal resistance, high thermal conductivity and a high electrical conductivity (Paragraph 0043).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have in a cross-section of the wiring member, an area of voids where neither metal element nor the solder material presents is void free e.g., 30% or less based on a total area of the at least one wiring member for the advantages of having a soldered joint with low thermal resistance, high thermal conductivity and a high electrical conductivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726